UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4536


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NICHOLAS ARMAND CLAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00304-WO-1)


Submitted:   December 27, 2012            Decided:   January 15, 2013


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Harry L. Hobgood, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nicholas       Armand    Clay       pled   guilty,      pursuant       to    a

written plea agreement, to one count of possession of a firearm

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e) (2006).            In the plea agreement, Clay reserved his right

to appeal the district court’s denial of his motion to suppress

evidence seized and statements made subsequent to his arrest.

On   appeal,       Clay    argues    that    there    was   no    probable        cause   to

justify his arrest and that any evidence resulting from such

arrest should have been suppressed.                  We affirm.

              We    review    factual       findings     underlying         the   district

court’s denial of a motion to suppress for clear error and its

legal conclusions de novo.                  United States v. Foster, 634 F.3d

243, 246 (4th Cir. 2011).               When a suppression motion has been

denied,      this    court    reviews       the    evidence      in   the    light    most

favorable to the government.                United States v. Farrior, 535 F.3d

210, 217 (4th Cir. 2008).              This court grants great deference to

factual findings based on credibility determinations.                               United

States v. Moses, 540 F.3d 263, 268-69 (4th Cir. 2008).                                    Our

review of the record leads us to conclude that the district

court did not err in finding that there was sufficient probable

cause   to     justify      Clay’s    arrest      and    denying      the    suppression

motion.



                                             2
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3